

Exhibit 10.1
 
AMENDMENT TO CREDIT AGREEMENT
 
LSI INDUSTRIES INC., an Ohio corporation (the "Borrower"), the financial
institutions listed on the signature pages hereto (individually a "Lender" and
collectively the "Lenders"), and PNC BANK, NATIONAL ASSOCIATION as the
administrative agent and the syndication agent (in such capacity the
"Administrative Agent" or “Agent”) hereby agree as follows:


1.
Recitals.

 

 
1.1
On March 30, 2001, Agent, Borrower and Lenders entered into a Credit Agreement
(as previously amended, the "Credit Agreement"). Capitalized terms used herein
and not otherwise defined will have the meanings given such terms in the Credit
Agreement.

 

 
1.2
Borrower, Agent and Lenders desire to amend the Credit Agreement pursuant to
this Amendment to Credit Agreement (the "Amendment").

 
2.
Amendments.

 

 
2.1
Section 1.1of the Credit Agreement is amended to change the definition of
Revolving Credit Termination date to provide as follows:

 
Revolving Credit Termination Date: March 31, 2010 as to the Three Year Notes and
the Swingline Note and March 19, 2008 as to the 364 Day Notes.
 
3.
Representations and Warranties. To induce Lenders and Agent to enter into this
Amendment, Borrower represents and warrants as follows:

 

 
3.1
The representations and warranties of Borrower contained in the Credit Agreement
are deemed to have been made again on and as of the date of execution of this
Amendment.

 

 
3.2
No Event of Default (as such term is defined in the Credit Agreement) or event
or condition which with the lapse of time or giving of notice or both would
constitute an Event of Default exists on the date hereof.

 

 
3.3
The person executing this Amendment and the loan documents to be executed in
connection herewith is a duly elected and acting officer of Borrower and is duly
authorized by the Board of Directors of Borrower to execute and deliver such
documents on behalf of Borrower.

 
4.
General.

 

 
4.1
Except as expressly modified herein, the Credit Agreement, as amended, is and
remains in full force and effect.

 

 
4.2
Nothing contained herein will be construed as waiving any default or Event of
Default under the Credit Agreement or will affect or impair any right, power or
remedy of Lenders or Agent under or with respect to the Credit Agreement, as or
any agreement or instrument guaranteeing, securing or otherwise relating to any
of the Credit Agreement.

 


--------------------------------------------------------------------------------




 
4.3
This Amendment will be binding upon and inure to the benefit of Borrower, Agent
and Lenders and their respective successors and assigns.

 

 
4.4
All representations, warranties and covenants made by Borrower herein will
survive the execution and delivery of this Amendment.

 

 
4.5
This Amendment will in all respects be governed and construed in accordance with
the laws of the State of Ohio.

 
Executed as of March 21, 2007.
 
 
      LSI INDUSTRIES INC.  
   
   
     By:  /s/Ronald S. Stowell    Name:  Ronald S. Stowell    Title:  Vice
President, Chief Financial Officer and Treasurer

 
 
     
PNC NATIONAL ASSOCIATION,
in its capacity as Administrative Agent and
the Syndication Agent hereunder
 
   
   
     By:  /s/William R. Flax    Name:  William R. Flax    Title:  Vice President

 
 
     
PNC BANK, NATIONAL ASSOCIATION,
in its capacity as a Lender
 
   
   
     By:  /s/William R. Flax    Name:  William R. Flax    Title:  Vice President

 
 
      THE FIFTH THIRD BANK, in its capacity as a Lender  
   
   
     By:  /s/Christopher R. Ramos    Name:  Christopher R. Ramos    Title:  Vice
President

 